DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, 19-21, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzini et al. (“Mazzini”) (US Patent Application Publication No. 2011/0299858) in view of Imai et al. (“Imai”) (European Patent Office Publication No. 0911997), and further in view of Hudgins et al. (“Hudgins”) (US Patent Application Publication No. 2009/0016685).

	Mazzini does not disclose that the controller is configured to change a bias voltage of the modulator in response to a change of a peak voltage of the modulation signal. Imai discloses changing a bias voltage of a modulator in response to a change of a peak voltage of a modulation signal to stabilize the transmission characteristic (fig. 1 and paragraphs 0036, 0039 and 0042). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a peak detector as the basis for changing a bias voltage of the modulator in response to a change of a peak voltage of the modulation signal, in order to be able to stabilize the transmission characteristic. 

Regarding claim 14, the combination of Mazzini, Imai and Hudgins discloses the pluggable optical module according to claim 13, further comprising a light source configured to output a light (Mazzini: fig. 4 element 45), wherein the modulator is further configured to comprise a Mach-Zehnder type optical modulator in which a phase modulation area is disposed on an optical waveguide, and the Mach-Zehnder type optical modulator modulates the light and output the first optical signal (Mazzini: fig. 4 element 46 and paragraphs 0032-0034, where the principle of operation of a split optical waveguide MZ interferometer for amplitude modulation is inherently phase control of one waveguide versus the other waveguide for constructive versus destructive interference).
Regarding claim 15, the combination of Mazzini, Imai and Hudgins discloses the pluggable optical module according to claim 14, wherein the controller is further configured to control amplitude of the modulation signal or a bias voltage applied to the phase modulation area (fig. 5 element 80 controlling amplitude via modulation type selection and controlling bias).

Mazzini does not disclose that the controller is configured to change a bias voltage of the modulator in response to a change of a peak voltage of the modulation signal. Imai discloses changing a bias voltage of a modulator in response to a change of a peak voltage of a modulation signal to stabilize the transmission characteristic (fig. 1 and paragraphs 0036, 0039 and 0042). It would have been obvious to one of ordinary 
Also, Mazzini does not mention a first pluggable optical receptor configured to connect with the first optical fiber, where the first optical fiber is insertable into and removable from the pluggable optical module. However, the Mazzini module will have some physical interface to the optical fiber fig. 1 element 60. Hudgins discloses a pluggable optical fiber interface for a standardized form-factor pluggable optical module (fig. 1 and fig. 2 elements 100, 259 and 260 and paragraphs 0040, 0042 and 0047). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a fiber interface like that shown by Hudgins, since a standardized interface allows for interoperable fiber connections.
Regarding claim 20, the combination of Mazzini, Imai and Hudgins discloses the optical communication system according to claim 19, further comprising a light source configured to output a light (Mazzini: fig. 4 element 45), wherein the modulator is further configured to comprise a Mach-Zehnder type optical modulator in which a phase modulation area is disposed on an optical waveguide, and the Mach-Zehnder type optical modulator modulates the light and output the first optical signal (Mazzini: fig. 4 element 46 and paragraphs 0032-0034, where the principle of operation of a split optical waveguide MZ interferometer for amplitude modulation is inherently phase control of one waveguide versus the other waveguide for constructive versus destructive interference).

Regarding claim 25, the combination of Mazzini, Imai and Hudgins discloses the pluggable optical module according to claim 13, wherein the modulator comprises a driver configured to generate the bias voltage in accordance with a control by the controller (fig. 4 element 80and paragraph 0031, 0033-0034, where setting the bias involves an inherent bias driver).
Regarding claim 26, the combination of Mazzini, Imai and Hudgins discloses the optical communication system according to claim 19, wherein the modulator comprises a driver configured to generate the bias voltage in accordance with a control by the controller (fig. 4 element 80 and paragraph 0031, 0033-0034, where setting the bias involves an inherent bias driver).

Allowable Subject Matter
Claims 16-18 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments of 28 December 2020 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NATHAN M CORS/Primary Examiner, Art Unit 2636